DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “moving device configured to shift the center axis from the optical axis in accordance with the shift amount” in claims 2, 8, and 9. The word “device” is a generic placeholder followed by the functional language of “configured to shift the center axis from the optical axis in accordance with the shift amount” that does not recite sufficient structure to perform the function.  Furthermore the preceding word “moving” is non-structural.  The disclosed embodiment(s) in the original specification of is element 22, that can be in the embodiment of figure 3 a nozzle moving mechanism 45 that includes a plurality of drivers (element 46) that is a servomotor or a piezoelectric element and includes a drive shaft (element 46a); in the embodiment of figure 5  the moving device (element 22), includes a flow-rate adjustment mechanism (element 47) that includes a plurality of movable shutters 50 configured to block discharge ports (element 48) of the machining head (element 16); in the embodiment shown in figure 6 the moving device ( element 22) is an optical fiber moving mechanism (element 56) that includes e.g. a servomotor or piezoelectric element); in the embodiment shown in figures 8-11 the moving device (element 22) includes an optical-element moving mechanism (element 58) that includes  e.g. a servo-motor or a piezoelectric element and is disposed inside  the head main body (element 24) to move optical elements (elements 26) along the x-y plane; in the embodiment shown in figure 12 the moving device (element 22) includes a beam-coupling adjustment mechanism 64 that adjusts the distribution of laser beams Le entering the beam-coupling section 66. For example, the beam coupling adjustment mechanism 64 is configured to adjust the distribution of the plurality of beams Le entering the beam-coupling section by blocking at least one of the plurality of laser beams by a mirror.  Another such claim limitation is “a dimension measuring instrument configured to measure a kerf-width along the cutting line during cutting the workpiece” as recited in claim 5.  The word “instrument” is a generic placeholder followed by the functional language of “configured to measure a kerf-width along the cutting line during cutting the workpiece” that does not recite sufficient structure to perform the function.  Furthermore the phrase “dimension measuring” is non-structural.  The disclosed embodiment(s) in the original specification is element 102, that is an optical displacement meter, a camera or a vision sensor.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “data table” in claim 1 on line 5 could be signals.  This rejection can be overcome by amending claim 1 on line 5 by changing “data table” to “data table embedded in a non-transitory memory” to obviate this rejection.
Claims 1,2 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a machine with an abstract idea without significantly more. The claim(s) recite(s) a machining head and a data table. This judicial exception is not integrated into a practical application because no data is retrieved from the data table to shift the nozzle or shift the position between the beam axis and the center axis or for any other purpose. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no data from the data table is recited as being used by the machine.
Allowable Subject Matter
Claim 1 is allowable over the prior art of record under 35 U.S.C. 102 and 35 U.S.C. 103, since the prior art does not disclose or suggest “A laser machine comprising: a machining head…. a data table in which data of a machining condition for cutting a workpiece using the machining head, and a shift amount, by which a center axis of the assist gas is to be shifted from an optical axis of the laser beam in order to make cutting quality on both sides of a cutting line to be different during cutting the workpiece, are stored in association with each other”. Dependent claims 2-10 are allowable over the prior art for at least the same reasons as claim 1. Please note that claims 1-10 have been rejected under 35 U.S.C. 101 earlier in this office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Iwasaki in Japan Patent No. 10-328,870 discloses a machining head configured to emit a laser beam and gas through a nozzle non-concentrically and a processing condition storage unit (element 35), cutting shape program unit (element 37, see paragraph 22).  Sbetti in U.S. Patent Application Publication No. 2018/0009062 discloses computer control of movement of the axis of the laser beam along a predetermined path.  Itou et al. in Japan Patent No. 7-144,289 discloses centering a laser nozzle.  Onodera et al. in Japan Patent No. 7-204,877-A keeps the laser beam off center from the axis of the nozzle when laser beam is machining a thick workpiece.  Bogstrom et al. in U.S. Patent Application Publication No. 2018/0328725 discloses alignment/ misalignment of a laser beam relative to a gas nozzle.  Whitehouse in U.S. Patent No. 6,031,200 discloses kerf measurement.  Japan Patent No. 2012-187,606 discloses stabilizing the eccentricity of a machining nozzle and a laser beam.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761